689 N.W.2d 232 (2004)
MAYBERRY
v.
GENERAL ORTHOPEDICS, P.C.
No. 126136.
Supreme Court of Michigan.
December 3, 2004.
SC: 126136, COA: 244162.
On order of the Court, the application for leave to appeal the February 17, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall file supplemental briefs within 28 days of the date of this order, which shall include among the issues discussed: (1) whether a notice of intent filed when more than 182 days remain in the limitation period has the effect of tolling the period by operation of MCL 600.5856(d); (2) whether the prohibition against tacking successive 182-day periods set forth in MCL 600.2912b(6) applies to a subsequent notice of intent filed after a prior notice period has expired and when fewer than 182 days remain in the limitation period; and (3) whether, under MCL 600.5856(d), the filing of a notice of intent filed when fewer than 182 days remain in the limitation period has the effect of tolling the period if a prior notice of intent did not trigger a tolling.